Title: From George Washington to Jean-Baptiste de Gouvion, June 1780
From: Washington, George
To: Gouvion, Jean-Baptiste de


                  
                      June 1783
                  
                  By His Excellency George Washington Esqr. General & Commander in Chief of the Forces of the United States.
                  Whereas Colonel Gouvion of the Corps of Engineers hath served in the American Army with great reputation from an early period of the War, until the happy termination of it in the acknowledgment of the Independence of the United States—And whereas his services have been principally performed under my immediate Inspection—I have therefore thought proper to grant this Certificate of Service, and to make known the following facts, viz. that by an Agreement entered into between Doctr Franklin the American Plenipotentiary at Paris & Monsr Gouvion, the latter was to be considered as a Major in the service of the United States from the 13th ay of Febry 1777—that the United States in Congress assembled were pleased to confirm that Rank by a Resolution of the 8th of July 1777—that on the 17th of Novr in the same year 1777, Congress thought proper to promote him to the Rank of a Lieutenant Colonel—and that on the 16th of Novr 1781 he was by the same sovereign Power promoted to the Rank of a Colonel in their service.
                  And I do hereby farther Certify & make known that the said Colonel Gouvion hath in all these several Grades & in a series of important Operations acquitted himself to the Universal satisfaction of all with whom he has served—And particularly that he did exhibit such unquestionable proofs of bravery, activity, intelligence & skill in his profession at the successful Siege of the British Post of York in Virginia, as entitled him to very honorable Notice, & induced Congress to promote him to the Rank of a Colonel, as before specified, in testimony of their Regard for his Merits & Abilities. Given &c.
                  
               